YARRUT, Judge ad hoc.
This is an ordinary suit for the eviction of a tenant, for cancellation of the lease, and for past due rent. Plaintiffs are residents of New York and defendants are residents of Jefferson Parish. Only defendant Dave Scott has taken an appeal. Defendant Leon Dukes was never cited, nor did he appear.
Defendant resists all demands on the ground that he, and not plaintiffs, is the owner of the property. On the trial of the case the District Court refused to permit defendant to prove his ownership of the property and rendered judgment for plaintiffs as prayed.
Defendant only challenges the ruling of the court in prohibiting him to prove his ownership of the property.
The ruling of the trial judge was entirely correct. It is an established doctrine in Louisiana that a person may lease property of which he is not the owner. Stinson v. Marston, 185 La. 365, 169 So. 436; Spence v. Lucas, 138 La. 763, 70 So. 796; Town of Morgan City v. Dalton, 112 La. 9, 36 So. 208; Tippet v. Jett, 10 La. 359.
It is likewise well established that a lessee, in undisturbed possession of leased premises, cannot contest lessor’s title as long as he remains in possession. Weil v. Segura, 178 La. 421, 151 So. 639; Lacaze v. Beeman, La.App., 178 So. 660; Federal Land Bank of New Orleans v. Spencer, La.App., 160 So. 175; Defelice v. Autin, La.App., 159 So. 648.
Defendant, however, urges that, as plaintiffs are nonresidents, he has the right to reconvene for any cause of action.
Pleading and procedure is not an issue here. Defendant may have a cause of action in a proper proceeding, but he has no right of action to assert that cause of action so long as he remains in possession of the premises under lease from his plaintiff-lessor.
Accordingly, the judgment of the District Court is correct and is affirmed.
Affirmed.
McBRIDE, J., absent.